Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 17/016,179, the amendment filed on 6/7/2022 is herein acknowledged. Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 have been amended. Claims 1-20 are pending.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, the limitations “prior to accessing the TLB: retrieve one or more indications stored in at least one of one or more page size tracking structures identified by the given virtual address;” are not supported by Applicant’s Specification since the page size tracking structures described in Applicant’s Specification are part of the TLB as illustrated in Figure 3 and related text; thus, accessing of the page size tracking structures would include accessing the TLB. For example, in Figure 5 and related text, the Specification describes first determining which page sizes to search based on a page size presence vector (steps 515-530) and then searching for the page sizes (step 535) but the retrieving step 515 sill includes accessing the TLB. At best the specification describes “prior to searching the TLB… retrieve one or more indications stored in at least one of one or more page size tracking structures identified by the given virtual address.” Appropriate clarification and/or correction is required.
Claims 8 and 15 are rejected for the reasons indicated above with respect to claim 1.
Claims 2-7, 9-14 and 16-20 are rejected for encompassing the deficiencies found in independent claims 1, 8 and 15, upon which they depend.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Avudaiyappan et al. (US 2013/0238874)
As per claim 1. (Currently Amended) An apparatus comprising: a translation lookaside buffer (TLB) comprising a plurality of entries of a plurality of different page sizes, wherein indexing of entries varies depending on page size; and [Avudaiyappan teaches “TLB that contains entries having a plurality of page sizes” (par. 0021) L2TLB 105b (figs. 1B-1C and related text) where indexing of entries of varying page sizes varies according to page size, note Avudaiyappan teaches “If the request accesses the TLB initially based on a 4K page sized entry, the two bits of the VA that can be used to select one of the 4 entries in the TLB, are VA[13:12]. If there is a miss at the 4K page size, an access can be attempted at the next bigger page size, 64K where the VA bits that can be used to select one of the 4 entries of the TLB are VA[17:16]. If there is a miss at the 64K page size, then an access may be attempted at the 1M page size, where the VA bits that can be used to select one of the 4 entries of the TLB are VA[22:21].”  (par. 0006) “the page size (e.g., 4K, 64K, 1M and 64M) is used to determine which bits of the virtual address (VA) associated with the request are to be used to locate the address in L2LTB 105 (or other second level TLB) where the desired TTE resides. For example, for a 32 bit virtual address (VA), and 4K, 64K, 1M and 64M page sizes, virtual address bits VA[31:12], VA[31:16], VA[31:21] and VA[31:24] respectively may be used.” (par. 0029)]
a control unit configured to: receive a translation request corresponding to a given virtual address, wherein the translation request does not specify a page size; and [Avudaiyappan teaches MMU 103, TLB components 105 and system 101 where “TLB components receive a virtual address (VA) from MMU 103” (par. 0023) “Referring to FIG. 1A, system 101 directs accesses to a unified second level TLB according to one embodiment. In one embodiment, as previously discussed, system 101 is able to identify a TTE (and its corresponding physical address) contained in an L2TL” (par. 0022) “a request that accesses the TLB for a VA to PA translation that is not provided with the page size” (par. 0006) “receiving a virtual (VA) to physical address (PA) translation request” (par. 0027)]
prior to accessing the TLB: retrieve one or more indications stored in at least one of one or more page size tracking structures identified by the given virtual address; and [Avudaiyappan teaches “page size cache (e.g., 105c in FIG. 1B) which stores a virtual address (VA) and a page size for each of the TTEs that are evicted from the L1TLB. The page size cache can be accessed to provide a page size upon which a search of the L2TLB (and/or other second level TLB caches) can be based.” (par. 0022) “page size cache 105c enables a highly accurate "prediction" or determination of the page size of the TTE that corresponds to a virtual address (VA) to physical address (PA) translation request. It should be appreciated that because, in one embodiment, the contents of page size cache 105c may be limited to page sizes and virtual addresses…  Although, as shown in FIG. 1B, page size cache 105c can be a part of TLB components 105, in other embodiments page size cache 105c can be separate from TLB components 105 but operate cooperatively therewith.” (par. 0023) “page size cache 105c to identify a page size upon which a search of L2LTB 105b can be based.” (par. 0028) “At C, a page size upon which a search of L2LTB 105b (and/or other second level TLB caches) is to be based is identified in the page size cache 105c.” (par. 0029) (see fig. 1C and related text) thus, the indication from page size cache is retrieved before accessing or searching L2TLB]
determine which entries of the plurality of entries to search, based at least in part on the one or more indications [Avudaiyappan teaches “At C, a page size upon which a search of L2LTB 105b (and/or other second level TLB caches) is to be based is identified in the page size cache 105c…  the page size (e.g., 4K, 64K, 1M and 64M) is used to determine which bits of the virtual address (VA) associated with the request are to be used to locate the address in L2LTB 105 (or other second level TLB) where the desired TTE resides. For example, for a 32 bit virtual address (VA), and 4K, 64K, 1M and 64M page sizes, virtual address bits VA[31:12], VA[31:16], VA[31:21] and VA[31:24] respectively may be used.” (par. 0029) “At D, a search of L2TLB 105b (and/or other second level TLB caches) is commenced based on the page size that was identified in operation C.” (par. 0030)].
As per claim 8. (Currently Amended) A method comprising: storing mappings of virtual addresses to physical addresses in a translation lookaside buffer (TLB) comprising a plurality of entries of a plurality of different page sizes, wherein indexing of entries varies depending on page size; receiving, by a control unit in the TLB, a translation request corresponding to a given virtual address, wherein the translation request does not specify a page size; and prior to accessing, by the control unit, the TLB: retrieving, by the control unit, one or more indications stored in at least one of one or more page size tracking structures identified by the given virtual address; and determining, by the control unit, which entries of a plurality of TLB entries to search, based at least in part on the one or more indications [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 15. (Currently Amended) A system comprising: one or more page size tracking structures; a translation lookaside buffer (TLB) comprising a plurality of entries of a plurality of different page sizes, wherein indexing of entries varies depending on page size; and a control unit configured to: receive a translation request corresponding to a given virtual address, wherein the translation request does not specify a page size; and prior to accessing the TLB: retrieve one or more indications stored in at least one of one or more page size tracking structures identified by the given virtual address; and determine which entries of the plurality of entries to search, based at least in part on the one or more indications [The rationale in the rejection of claim 1 is herein incorporated].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Avudaiyappan et al. (US 2013/0238874) in view of Abhishek Raja (US 2019/0294551).
As per claim 2. (Currently Amended) The apparatus as recited in claim 1, wherein the control unit is further configured to determine, based on a page size presence vector, which page sizes to search for at a plurality of indices corresponding to the given virtual address, Abhishek Raja teaches [“a storage that keeps track of all of the page sizes allocated into the TLB. In one example implementation, an allocation vector is maintained to keep track of all of the page sizes that have been allocated into the TLB. For each final page size having address translation data in the TLB, then, as indicated by step 665, a lookup is performed in the one set identified using that final page size” (par. 0087)]. 
Avudaiyappan and Abhishek Raja are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Avudaiyappan to have page size information stored as a vector in the manner taught by Abhishek Raja, since doing so would facilitate fast lookup of relevant pages marked as allocated in the TLB.
Therefore, it would have been obvious to combine Avudaiyappan and Abhishek Raja for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.  
As per claim 3. (Original) The apparatus as recited in claim 2, wherein the page size presence vector indicates that searches for one or more page sizes can be skipped [Avudaiyappan teaches “the necessity of conducting a series of searches that are based on a plurality of different page sizes is avoided” (par. 0021) “At C, a page size upon which a search of L2LTB 105b (and/or other second level TLB caches) is to be based is identified in the page size cache 105c… ” (par. 0029) “At D, a search of L2TLB 105b (and/or other second level TLB caches) is commenced based on the page size that was identified in operation C.” (par. 0030) “the identification of a page size in the page size cache enables the system to avoid having to make repeated accesses to L2TLB and/or other second level TLBs based on each of the possible page sizes, until a TLB hit is obtained” (par. 0035)].
As per claim 9. (Currently Amended) The method as recited in claim 8, further comprising determining, based on a page size presence vector, which page sizes to search for at a plurality of indices corresponding to the given virtual address [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 10. (Original) The method as recited in claim 9, wherein the page size presence vector indicates that searches for one or more page sizes can be skipped [The rationale in the rejection of claim 3 is herein incorporated].
As per claim 16. (Currently Amended) The system as recited in claim 15, wherein the one or more page size tracking structures comprise a page size presence vector, wherein the control unit is further configured to determine, based on the page size presence vector, which page sizes to search for at a plurality of indices corresponding to the given virtual address [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 17. (Original) The system as recited in claim 16, wherein the page size presence vector indicates that searches for one or more page sizes can be skipped [The rationale in the rejection of claim 3 is herein incorporated].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avudaiyappan et al. (US 2013/0238874) in view of Leming, III et al. (US 2021/0191877).
As per claim 6. (Currently Amended) Avudaiyappan  teaches The apparatus as recited in claim 1, but does not expressly disclose wherein the control unit is further configured to: determine, based on a prioritizer, an order of page size searching at a plurality indices corresponding to the given virtual address specified by the translation request, wherein the prioritizer is chosen based on a given selection context defining one or more of translation regime, VMID, whether the translation request is associated with an instruction access or a data access, and ASID; and 3 / 16Application Serial No. 17/016,179 - Filed September 9, 2020 search in the determined order until a match is found at an index of a plurality of indices corresponding to the given virtual address; however, regarding these limitations, [Leming teaches “the page size residency metadata block 161 may comprise page size lookup order information. The page size lookup order information can be, for example, a list of all possible page sizes in most-recently-used order, most-frequently-used order, or any other order that may be relevant to the expected memory access pattern of a particular workload being executed on the CPU 105… to establish an order in which to search for a page of the plurality of pages sizes capable of being stored in the unified TLB 160 (i.e., more recently used page sizes will be looked up before less recently used page sizes)” (par. 0021) “The page size lookup order block 210 is configured to maintain a list of the plurality of page sizes… stored in the unified TLB 160… The order in which the lookups should be conducted may be based on any ordering algorithm. For example, the page size lookup order block 210 may track the most recently used pages sizes in transactions involving the unified TLB 160 and maintain the list of the plurality of page size in most-recently-used order. In other aspects, the order may be random, exact age order (oldest page sizes to the youngest), first-in-first-out (FIFO), or most frequently used…” (par. 0023) where “The page size lookup order block 210 comprises a plurality of most-recently-used (MRU) entries 361, 362, 363, and 364, coupled to a most-recently-used (MRU) management block 370. Each of the MRU entries 361-364 is associated with one page size of the plurality of page sizes that may be resident in an associated unified TLB, such that the number of MRU entries is the same as the number of page sizes of the plurality of page sizes. The MRU management block 370 is configured to adjust the MRU entries 361-364 to maintain current information regarding a most-recently-used order of page sizes based on TLB transactions such as TLB transaction 375 (i.e., the order is dynamically updated based on the changing contents of the TLB). For example, upon a reset or TLB invalidation, all of the MRU entries 361-364 may be initialized as empty. Upon a TLB fill of a particular page size, the MRU management block 370 optionally populates one of the entries 361-364 with the particular page size, and then adjusts the relative order of all of the entries 361-364 to indicate that the entry associated with the most recent page size filled is the most recent entry in lookup order. Those having skill in the art will recognize that there are many different ways of implementing the MRU entries 361-364 and the MRU management block 370 in order to track a most recently used lookup order, and all of these are within the scope of the teachings of the present disclosure. Further, in some aspects, the page size lookup order block 210 may also be responsive to context information from the CPU 105 (for example, each exception level of the CPU 105 may have an associated MRU management block 270 and MRU entries 361-364, such that the page size lookup order block 210 may include a plurality of MRU management blocks and a plurality of sets of MRU entries).” (par. 0027) thus including context information for MRU management], where Leming teaches searching for pages of given sizes which are deemed as stored in the TLB in the given order until a page is found, which includes matching the index as matching the virtual address would include matching the virtual address index for the given translation entry].  
Avudaiyappan and Leming are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Avudaiyappan to have the control unit further configured to: determine, based on a prioritizer, an order of page size searching at a plurality indices corresponding to the given virtual address specified by the translation request, wherein the prioritizer is chosen based on a given selection context defining one or more of translation regime, VMID, whether the translation request is associated with an instruction access or a data access, and ASID; and 3 / 16Application Serial No. 17/016,179 - Filed September 9, 2020 search in the determined order until a match is found at an index of a plurality of indices corresponding to the given virtual address as taught by Leming, since doing so would provide the benefits of allowing for faster TLB searches.
Therefore, it would have been obvious to combine Avudaiyappan and Leming for the benefit of creating a storage system/method to obtain the invention as specified in claim 6.
As per claim 13. (Currently Amended) The method as recited in claim 8, further comprising: determining, based on a prioritizer, an order of page size searching at a plurality of indices corresponding to the given virtual address specified by the translation request, wherein the prioritizer is chosen based on a given selection context defining one or more of translation regime, VMID, whether the translation request is associated with an instruction access or a data access, and ASID; and searching in the determined order until a match is found at an index of a plurality of indices corresponding to the given virtual address [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 20. (Currently Amended) The system as recited in claim 15, wherein the one or more page size tracking structures comprise a prioritizer, wherein the control unit is further configured to: determine, based on the prioritizer, an order of page size searching at a plurality indices corresponding to [[a]] the given virtual address specified by the translation request, wherein the prioritizer is chosen based on a given selection context defining one or more of translation regime, VMID, whether the translation request is associated with an instruction access or a data access, and ASID; and search in the determined order until a match is found at an index of a plurality of indices corresponding to the given virtual address [The rationale in the rejection of claim 6 is herein incorporated].


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avudaiyappan et al. (US 2013/0238874) in view of Leming, III et al. (US 2021/0191877) as applied in the rejection of claim 6 above, and further in view of Wu et al. (US 8,458,702).
As per claim 7. (Currently Amended) The combination of Avudaiyappan and Leming teaches The apparatus as recited in claim 6, wherein the prioritizer is an age matrix which stores a set of bits for each page size to compare a likelihood that the page size will be a match as compared to other page sizes of the plurality of different page sizes [Leming teaches “The page size lookup order block 210 is configured to maintain a list of the plurality of page sizes… stored in the unified TLB 160… The order in which the lookups should be conducted may be based on any ordering algorithm. For example, the page size lookup order block 210 may track the most recently used pages sizes in transactions involving the unified TLB 160 and maintain the list of the plurality of page size in most-recently-used order. In other aspects, the order may be random, exact age order (oldest page sizes to the youngest), first-in-first-out (FIFO), or most frequently used…” (par. 0023) thus teaching an age list having a plurality of bits for each page size to compare the likelihood that there will be a match in each of listed page sizes of the plurality of page size] but does not expressly refer to the implementation of the age list as an age matrix; however, regarding these limitations, Wu teaches [a list which may be implemented as a list or a matrix (col. 10, lines 21-28)].
Avudaiyappan, Leming and Wu are analogous art because they are from the same field of endeavor of storage, memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Avudaiyappan and Leming to have the age list which indicates page size searching order as taught by Leming to be implemented as a matrix in the manner that Wu may implement a list data structure as a matrix since doing so would allow for flexibility of design to choose a matrix data structure, which is well known in the art, and which would allow for efficient lookup of the stored information.
Therefore, it would have been obvious to combine Avudaiyappan , Leming and Wu for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.
As per claim 14. (Currently Amended) The method as recited in claim 13, wherein the prioritizer is an age matrix stores a set of bits for each page size to compare a likelihood that the page size will be a match as compared to other page sizes of the plurality of different page sizes [The rationale in the rejection of claim 7 is herein incorporated].


Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leming, III et al. (US 2021/0191877) in view of Avudaiyappan et al. (US 2013/0238874). 
As per claim 1. An apparatus comprising: a translation lookaside buffer (TLB) comprising a plurality of entries of a 5plurality of different page sizes,…; and [Leming teaches “unified translation lookaside buffer (TLB) supporting a plurality of page sizes” (par. 0019; fig. 1 and related text)] 
a control unit configured to: receive a translation request corresponding to a given virtual address, wherein the translation request does not specify a page size; and [Leming teaches “the MMU 150 may include a unified translation lookaside buffer 160, which may be configured to provide a cache of address translations (e.g., may take a received virtual address, perform a check of the unified TLB 160 to see if the virtual address has a known translation at one of the page sizes of the plurality of pages sizes, and may provide the translated address so that the MMU 150 may perform the memory transaction” (par. 0020) lookup request 250 (fig. 2 and related text), note that translation requests of Leming do not specify the page size] 
… retrieve one or more indications stored in at least one of one or more page size tracking structures… [Leming teaches “The MMU 150 may further include a page size residency metadata block 161 to provide enhanced address translation services related to the unified TLB 160… tracks metadata associated with TLB transaction and/or page sizes that are present in the unified TLB160, and provides this information to the unified TLB 160 in order to make lookup in the unified TLB 160 more efficient… may comprise a plurality of counters, each counter associated with a page size of the plurality of page sizes, and which keep an exact count of the number of pages of each page size that have a translation in the unified TLB 160… the information from the plurality of counters may be used in the unified TLB 160 to suppress lookups for page sizes that are not currently resident in the unified TLB 160 (i.e., the counters associated with those page sizes are 0)” (par. 0021)]
 10determine which entries of the plurality of entries to search, based at least in part on one or more indications [Leming teaches “The MMU 150 may further include a page size residency metadata block 161 to provide enhanced address translation services related to the unified TLB 160… tracks metadata associated with TLB transaction and/or page sizes that are present in the unified TLB160, and provides this information to the unified TLB 160 in order to make lookup in the unified TLB 160 more efficient… may comprise a plurality of counters, each counter associated with a page size of the plurality of page sizes, and which keep an exact count of the number of pages of each page size that have a translation in the unified TLB 160… the information from the plurality of counters may be used in the unified TLB 160 to suppress lookups for page sizes that are not currently resident in the unified TLB 160 (i.e., the counters associated with those page sizes are 0)” (par. 0021)].  
	Leming does not expressly refer to wherein indexing of entries varies depending on page size… the retrieve prior to accessing the TLB…, nor the more page size tracking structures identified by the given virtual address… .
Regarding indexing of entries varies depending on page size… [Avudaiyappan teaches “TLB that contains entries having a plurality of page sizes” (par. 0021) L2TLB 105b (figs. 1B-1C and related text) where indexing of entries of varying page sizes varies according to page size, note Avudaiyappan teaches “If the request accesses the TLB initially based on a 4K page sized entry, the two bits of the VA that can be used to select one of the 4 entries in the TLB, are VA[13:12]. If there is a miss at the 4K page size, an access can be attempted at the next bigger page size, 64K where the VA bits that can be used to select one of the 4 entries of the TLB are VA[17:16]. If there is a miss at the 64K page size, then an access may be attempted at the 1M page size, where the VA bits that can be used to select one of the 4 entries of the TLB are VA[22:21].”  (par. 0006) “the page size (e.g., 4K, 64K, 1M and 64M) is used to determine which bits of the virtual address (VA) associated with the request are to be used to locate the address in L2LTB 105 (or other second level TLB) where the desired TTE resides. For example, for a 32 bit virtual address (VA), and 4K, 64K, 1M and 64M page sizes, virtual address bits VA[31:12], VA[31:16], VA[31:21] and VA[31:24] respectively may be used.” (par. 0029)]
retrieve the one or more indications prior to accessing the TLB…,the one or more page size tracking structures identified by the given virtual address…, [Avudaiyappan teaches “page size cache (e.g., 105c in FIG. 1B) which stores a virtual address (VA) and a page size for each of the TTEs that are evicted from the L1TLB. The page size cache can be accessed to provide a page size upon which a search of the L2TLB (and/or other second level TLB caches) can be based.” (par. 0022) “page size cache 105c enables a highly accurate "prediction" or determination of the page size of the TTE that corresponds to a virtual address (VA) to physical address (PA) translation request. It should be appreciated that because, in one embodiment, the contents of page size cache 105c may be limited to page sizes and virtual addresses…  Although, as shown in FIG. 1B, page size cache 105c can be a part of TLB components 105, in other embodiments page size cache 105c can be separate from TLB components 105 but operate cooperatively therewith.” (par. 0023) “page size cache 105c to identify a page size upon which a search of L2LTB 105b can be based.” (par. 0028) “At C, a page size upon which a search of L2LTB 105b (and/or other second level TLB caches) is to be based is identified in the page size cache 105c.” (par. 0029) (see fig. 1C and related text) thus, the indication from page size cache is retrieved before accessing or searching L2TLB].
Leming and Avudaiyappan are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Leming to have indexing of entries varies depending on page size… retrieve the one or more indications prior to accessing the TLB…,the one or more page size tracking structures identified by the given virtual address as taught by Avudaiyappan since doing so would provide the benefits of faster TLB lookups without having to search for all possible page sizes stored in the TLB.
Therefore, it would have been obvious to combine Leming and Abhishek Raja for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
10As per claim 6. The apparatus as recited in claim 1, wherein the control unit is further configured to: determine, based on a prioritizer, an order of page size searching at a plurality indices corresponding to the given virtual address specified by the translation request, wherein the prioritizer is chosen based on a given selection context 15defining one or more of translation regime, VMID, whether the translation request is associated with an instruction access or a data access, and ASID; and search in the determined order until a match is found at an index of the plurality of indices corresponding to the given virtual address [Leming teaches “the page size residency metadata block 161 may comprise page size lookup order information. The page size lookup order information can be, for example, a list of all possible page sizes in most-recently-used order, most-frequently-used order, or any other order that may be relevant to the expected memory access pattern of a particular workload being executed on the CPU 105… to establish an order in which to search for a page of the plurality of pages sizes capable of being stored in the unified TLB 160 (i.e., more recently used page sizes will be looked up before less recently used page sizes)” (par. 0021) “The page size lookup order block 210 is configured to maintain a list of the plurality of page sizes… stored in the unified TLB 160… The order in which the lookups should be conducted may be based on any ordering algorithm. For example, the page size lookup order block 210 may track the most recently used pages sizes in transactions involving the unified TLB 160 and maintain the list of the plurality of page size in most-recently-used order. In other aspects, the order may be random, exact age order (oldest page sizes to the youngest), first-in-first-out (FIFO), or most frequently used…” (par. 0023) where “The page size lookup order block 210 comprises a plurality of most-recently-used (MRU) entries 361, 362, 363, and 364, coupled to a most-recently-used (MRU) management block 370. Each of the MRU entries 361-364 is associated with one page size of the plurality of page sizes that may be resident in an associated unified TLB, such that the number of MRU entries is the same as the number of page sizes of the plurality of page sizes. The MRU management block 370 is configured to adjust the MRU entries 361-364 to maintain current information regarding a most-recently-used order of page sizes based on TLB transactions such as TLB transaction 375 (i.e., the order is dynamically updated based on the changing contents of the TLB). For example, upon a reset or TLB invalidation, all of the MRU entries 361-364 may be initialized as empty. Upon a TLB fill of a particular page size, the MRU management block 370 optionally populates one of the entries 361-364 with the particular page size, and then adjusts the relative order of all of the entries 361-364 to indicate that the entry associated with the most recent page size filled is the most recent entry in lookup order. Those having skill in the art will recognize that there are many different ways of implementing the MRU entries 361-364 and the MRU management block 370 in order to track a most recently used lookup order, and all of these are within the scope of the teachings of the present disclosure. Further, in some aspects, the page size lookup order block 210 may also be responsive to context information from the CPU 105 (for example, each exception level of the CPU 105 may have an associated MRU management block 270 and MRU entries 361-364, such that the page size lookup order block 210 may include a plurality of MRU management blocks and a plurality of sets of MRU entries).” (par. 0027) thus including context information for MRU management], where Leming teaches searching for pages of given sizes which are deemed as stored in the TLB in the given order until a page is found, which includes matching the index as matching the virtual address would include matching the virtual address index for the given translation entry].  
As per claim 8. (Currently Amended) A method comprising: storing mappings of virtual addresses to physical addresses in a translation lookaside buffer (TLB) comprising a plurality of entries of a plurality of different page sizes, wherein indexing of entries varies depending on page size; receiving, by a control unit in the TLB, a translation request corresponding to a given virtual address, wherein the translation request does not specify a page size; and prior to accessing, by the control unit, the TLB: retrieving, by the control unit, one or more indications stored in at least one of one or more page size tracking structures identified by the given virtual address; and determining, by the control unit, which entries of a plurality of TLB entries to search, based at least in part on the one or more indications [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 13. (Currently Amended) The method as recited in claim 8, further comprising: determining, based on a prioritizer, an order of page size searching at a plurality of indices corresponding to the given virtual address specified by the translation request, wherein the prioritizer is chosen based on a given selection context defining one or more of translation regime, VMID, whether the translation request is associated with an instruction access or a data access, and ASID; and searching in the determined order until a match is found at an index of a plurality of indices corresponding to the given virtual address [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 15. (Currently Amended) A system comprising: one or more page size tracking structures; a translation lookaside buffer (TLB) comprising a plurality of entries of a plurality of different page sizes, wherein indexing of entries varies depending on page size; and a control unit configured to: receive a translation request corresponding to a given virtual address, wherein the translation request does not specify a page size; and prior to accessing the TLB: retrieve one or more indications stored in at least one of one or more page size tracking structures identified by the given virtual address; and determine which entries of the plurality of entries to search, based at least in part on the one or more indications [The rationale in the rejection of claim 1 is herein incorporated].
As per claim 20. (Currently Amended) The system as recited in claim 15, wherein the one or more page size tracking structures comprise a prioritizer, wherein the control unit is further configured to: determine, based on the prioritizer, an order of page size searching at a plurality indices corresponding to [[a]] the given virtual address specified by the translation request, wherein the prioritizer is chosen based on a given selection context defining one or more of translation regime, VMID, whether the translation request is associated with an instruction access or a data access, and ASID; and search in the determined order until a match is found at an index of a plurality of indices corresponding to the given virtual address [The rationale in the rejection of claim 6 is herein incorporated].

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leming, III et al. (US 2021/0191877) in view of Avudaiyappan et al. (US 2013/0238874) as applied in the rejection of claim 1 above, and further in view of Abhishek Raja (US 2019/0294551). 
As per claim 2. The combination of Leming and Avudaiyappan teaches The apparatus as recited in claim 1, wherein the control unit is further configured to 15determine, based on a page size presence vector, which page sizes to search for at a plurality of indices corresponding to the given virtual address  [Leming teaches “The MMU 150 may further include a page size residency metadata block 161 to provide enhanced address translation services related to the unified TLB 160… tracks metadata associated with TLB transaction and/or page sizes that are present in the unified TLB160, and provides this information to the unified TLB 160 in order to make lookup in the unified TLB 160 more efficient… may comprise a plurality of counters, each counter associated with a page size of the plurality of page sizes, and which keep an exact count of the number of pages of each page size that have a translation in the unified TLB 160… the information from the plurality of counters may be used in the unified TLB 160 to suppress lookups for page sizes that are not currently resident in the unified TLB 160 (i.e., the counters associated with those page sizes are 0)” (par. 0021) where “the counter information stored in the page residency counter lookup block” (par. 0028)] but does not expressly refer to the page residency metadata block as a vector; however regarding these limitations, Abhishek Raja teaches [“a storage that keeps track of all of the page sizes allocated into the TLB. In one example implementation, an allocation vector is maintained to keep track of all of the page sizes that have been allocated into the TLB. For each final page size having address translation data in the TLB, then, as indicated by step 665, a lookup is performed in the one set identified using that final page size” (par. 0087)]. 
Avudaiyappan, Leming and Abhishek Raja are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Avudaiyappan and Leming to have page residency metadata as a vector in the manner taught by Abhishek Raja, since doing so would facilitate fast lookup of relevant pages marked as allocated in the TLB.
Therefore, it would have been obvious to combine Avudaiyappan, Leming and Abhishek Raja for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 3. The apparatus as recited in claim 2, wherein the page size presence vector indicates that searches for one or more page sizes can be skipped [Leming teaches “information from the plurality of counters may be used in the unified TLB 160 to suppress lookups for page sizes that are not currently resident in the unified TLB 160 (i.e., the counters associated with those page sizes are 0)” (par. 0021)].     
As per claim 9. The method as recited in claim 8, further comprising determining, based on a page size presence vector, which page sizes to search for at a plurality of indices corresponding to the given virtual address [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 10. The method as recited in claim 9, wherein the page size presence vector indicates that searches for one or more page sizes can be skipped [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 16. The system as recited in claim 15, wherein the one or more page size tracking structures comprise a page size presence vector, wherein the control unit is further configured to determine, based on the page size presence vector, which page sizes to search for at a plurality of indices corresponding to a given virtual address specified 5by the request [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 17. The system as recited in claim 16, wherein the page size presence vector indicates that searches for one or more page sizes can be skipped [The rationale in the rejection of claim 3 is herein incorporated].  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leming, III et al. (US 2021/0191877) in view of Avudaiyappan et al. (US 2013/0238874) as applied in the rejection of claim 1 above, and further in view of Wu et al. (US 8,458,702).
As per claim 7. The combination of Avudaiyappan and Leming teaches The apparatus as recited in claim 6, wherein the prioritizer is an age matrix which stores a set of bits for each page size to compare a likelihood that the page size will be a match as compared to other page sizes of the plurality of different page sizes [Leming teaches “The page size lookup order block 210 is configured to maintain a list of the plurality of page sizes… stored in the unified TLB 160… The order in which the lookups should be conducted may be based on any ordering algorithm. For example, the page size lookup order block 210 may track the most recently used pages sizes in transactions involving the unified TLB 160 and maintain the list of the plurality of page size in most-recently-used order. In other aspects, the order may be random, exact age order (oldest page sizes to the youngest), first-in-first-out (FIFO), or most frequently used…” (par. 0023) thus teaching an age list having a plurality of bits for each page size to compare the likelihood that there will be a match in each of listed page sizes of the plurality of page size] but does not expressly refer to the implementation of the age list as an age matrix; however, regarding these limitations, Wu teaches [a list which may be implemented as a list or a matrix (col. 10, lines 21-28)].
Leming, Avudaiyappan and Wu are analogous art because they are from the same field of endeavor of storage, memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Leming and Avudaiyappan  to have the age list which indicates page size searching order as taught by Leming to be implemented as a matrix in the manner that Wu may implement a list data structure as a matrix since doing so would allow for flexibility of design to choose a matrix data structure, which is well known in the art, and which would allow for efficient lookup of the stored information.
Therefore, it would have been obvious to combine Leming, Avudaiyappan and Wu for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.
As per claim 14. The method as recited in claim 13, wherein the prioritizer is an age matrix stores a set of bits for each page size to compare a likelihood that the page size will be a match as compared to other page sizes of the plurality of different page sizes [The rationale in the rejection of claim 6 is herein incorporated].  

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3, 6-10, 13-17 and 20 have received a first action on the merits and are subject to a final rejection.
a(2) ALLOWABLE SUBJECT MATTER
 Claims 4, 11 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC 112, first paragraph rejections above are overcome. 
Claims 5, 12 and 19 would be allowable by virtue of their dependence on claims 4, 11 and 18.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 6, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135